United States Securities and Exchange Commission Washington, D.C.20549 Form 10-Q {X}Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended September 30, 2008 {}Transition Report Under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission File Number 001-12565 Champion Communication Services, Inc. (Exact name of small business issuer as specified in its charter) Delaware 76-0448005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2739 Wisteria Walk Spring, Texas 77388 (Address of Principal Executive Offices) (Zip Code) (281) 216-6808 (Issuer’s Telephone Number, including area code.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company0 [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ X ] No [ ] As of November 5, 2008, there were 4,665,842 shares of the registrant’s common stock, $0.01 par value outstanding. Champion Communication Services, Inc. Index to Form 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets - September 30, 2008 and December 31, 2007 (audited) 1 Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2008 and 2007 2 Consolidated Statements of Cash Flows - Three and Nine Months Ended September 30, 2008 and 2007. 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Controls and Procedures 7 PART II. OTHER INFORMATION Item 6. Exhibits and Reports on Form 8-K 8 SIGNATURES 9 CHAMPION COMMUNICATION SERVICES, INC. BALANCE SHEET September 30, 2008 and December 31, 2007 ASSETS September 30, December 2008 2007 (unaudited) Current Assets Cash and cash equivalents $ 252,713 $ 391,885 Accounts receivable, net of allowance for doubtful accounts of $13,054 and $13,054, respectively 243 11,024 Prepaid expenses and other 1,343 1,792 Total Current Assets 254,299 404,701 Communications equipment and related assets, net of accumulated depreciation of $ 0 and $9,430, respectively - 1,339 Other assets 450 - $ 254,749 $ 406,040 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 4,237 $ 11,069 Accrued expenses 3,094 40,673 Total Current Liabilities 7,331 51,742 Commitments and Contingencies (Note 6) - - Stockholders’ Equity Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 20,000,000 shares authorized, 4,665,842 shares issued and outstanding at September 30, 2008 and December 31, 2007 46,658 46,658 Additional paid-in capital 2,558,591 2,558,591 Retained deficit (2,357,831 ) (2,250,951 ) Total Stockholders’ Equity 247,418 354,298 $ 254,749 $ 406,040 -1- CHAMPION COMMUNICATION SERVICES, INC. STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2008 and 2007 Three months ended September 30, Nine monthsended September 30, 2008 2007 2008 2007 (unaudited) Revenues Dispatch communications $ - $ - $ - $ 164,413 Equipment sales and service - - - 205 Total Revenues - - - 164,618 Operating expenses: Cost of sales: Dispatch communications - 2,932 - 152,685 Equipment sales and service - - - 335 Total Cost of Sales - 2,932 - 153,020 Gross Margin - (2,932 ) - 11,598 Bad debt expense - - - (3,690 ) Depreciation and amortization - 402 1,339 26,174 General and administrative expenses 20,643 110,126 111,817 468,985 Net (gain) loss on disposal/sale of fixed and other assets - Operating Loss (20,643 ) (113,460 ) (113,156 ) (479,871 ) Other income (expenses): Interest income 1,371 10,965 6,276 39,238 Interest expense - ( 29 ) - (494 ) Loss from continuing operations (19,272 ) (102,524 ) (106,880 ) (441,127 ) Loss on liquidation of subsidiaries - Gain on sale ofoperations - (3,798 ) - 1,684,306 Income (loss) before income taxes (19,272 ) (106,322 ) (106,880 ) 1,243,179 Net income (loss) $ (19,272 ) $ (106,322 ) $ (106,880 ) $ 1,243,179 Weighted average common shares outstanding 4,665,842 4,593,712 4,665,842 4,529,390 Diluted weighted average common shares outstanding 4,665,842 4,593,712 4,665,842 4,529,390 Basic earnings (loss) per common share $ (0.00 ) $ (0.02 ) $ (0.02 ) $ 0.28 Diluted earnings (loss) per common share $ (0.00 ) $ (0.02 ) $ (0.02 ) $ 0.28 -2- CHAMPION COMMUNICATION SERVICES, INC. STATEMENTS OF CASH FLOWS For the Three and Nine Months Ended September 30, 2008 and 2007 Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 (unaudited) Cash flows from operating activities: Net income (loss) $ (19,272 ) $ (106,322 ) $ (106,880 ) $ 1,243,179 Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization - 402 1,339 26,174 (Gain)/loss on disposal/sale of fixed and other assets - 3,797 (1,684,306 ) Bad debt expense - - (3,690 ) Change in assets and liabilities: Accounts receivable 2,000 (14,580 ) 10,780 26,269 Prepaid expenses - 1,172 28,798 Accounts payable (14,758 ) (35,568 ) (7,331 ) (33,855 ) Accrued expenses (128 ) (8,686 ) (37,080 ) (50,954 ) License sales and customer deposits - (400 ) - (400 ) Other assets - 6,934 - 17,245 Net cash used in operating activities (32,158 ) (153,251 ) (139,172 ) (431,540 ) Cash flows from investing activities: Purchases of fixed and other assets - - - (2,064 ) Proceeds from sale of fixed and other assets - - - 1,890,672 Net cash provided by (used in) investing activities - - - 1,888,608 Cash flows from financing activities: Common stock subscribed 27,280 27,280 Dividends paid (1,166,745 ) (1,166,745 ) Repurchase ofstock - (1,715 ) - (23,080 ) Net cash used in financing activities - (1,141,180 ) - (1,162,545 ) Increase (decrease) in cash and cash equivalents (32,158 ) (1,294,431 ) (139,172 ) 294,523 Cash and cash equivalents at beginning of period 284,871 1,689,803 391,885 100,849 Cash and cash equivalents at end of period $ 252,713 $ 395,372 $ 252,713 $ 395,372 Supplemental disclosure of cash flow information: Non-cash transactions: Issuance of common stock for accrued expenses $ - $ - $ - $ 23,735 -3- CHAMPION COMMUNICATION SERVICES, INC. NOTES TOFINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 (Unaudited) 1.Basis of Presentation The accompanying unaudited financial statements of Champion Communication Services, Inc. (“Champion”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.The financial statements for the nine months ended September 30, 2008 and 2007 are unaudited and, in the opinion of management, reflect all adjustments which are necessary for a fair statement of the financial position, results of operations and cash flows as of and for the interim periods.Such adjustments consist of only items of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the financial position or results of operations expected for the full fiscal year or for any other future periods.These financial statements should be read in conjunction with the financial statements and the notes thereto included in Champion’s Annual Report on Form 10-KSB for the year ended December 31, 2007. The differences between accounting principles generally accepted in the United States and Canada do not have a material impact on the accompanying financial statements.Champion trades on the NEX Exchange in Canada and the United States Over the Counter Bulletin Board. 2. Going Concern Champion’s financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.In May 2007, Champion sold substantially all of its assets (the “Asset Sale”) and currently is a reporting shell corporation.Champion’s current business plan is to locate and combine with an existing, privately-held company that desires to become a public corporation.While we believe that the proceeds from the Asset Sale will enable us to continue as a going concern until a combination is consummated, there can be no assurance that we will be able to complete a combination prior to the depletion of our remaining assets and the cessation of our operation as a going concern. -4- Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Information This Quarterly Report on Form 10-Q includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical information provided herein are forward-looking and may contain information about financial results, economic conditions, trends and known uncertainties.Champion cautions the reader that actual results could differ materially from those expected by Champion depending on the outcome of certain factors.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Champion undertakes no obligations to release publicly the results of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereon, including without limitation, changes in Champion’s business strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events.For a more detailed description of these and other cautionary factors that may affect our future results, please refer to our Annual Report on Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Overview In May 2007, we sold substantially all of our operational assets (the “Asset Sale”).As a result of the Asset Sale, Champion consists of the corporate shell and its related assets.Our current business plan is to locate and combine with an existing, privately-held company that desires to become a public corporation.At this time, we can provide no assurance that we will be able to identify potential merger candidates, or if we do, that a transaction will be consummated.Further, in the event that Champion consummates such a transaction, there can be no assurance that the transaction will be on terms that are favorable to Champion or its current stockholders or that the resulting business venture will operate successfully. Results of Operations – Quarters ended September 30, 2008 and 2007 We had no revenues for the quarters ended September 30, 2008 and 2007.All revenues ceased with the Asset Sale, which was effective May 1, Correspondingly, there were no costs and expenses for the quarters ended September 30, 2008 compared with $3,000 for the quarter ended September 30, 2007. General and administrative expenses decreased to $21,000 for the quarter ended September 30, 2008, from $110,000 for the quarter ended September 30, 2007.These expenses reflect the minimal costs required to maintain the corporate shell and include legal, accounting, and filing-related costs. There was no depreciation and amortization expense for the quarters ended September 30, 2008 and 2007.We sold substantially all of our operations equipment in the May 2007 Asset Sale, and we disposed of the remaining computer and office equipment in the first quarter of 2008. Net interest income for the quarter ended September 30, 2008 was $1,000, compared to $11,000 for the quarter ended September 30, 2007. Interest income in 2007 was earned prior to the August 9, 2007 distribution of funds to stockholders. -5- The quarter ended September 30, 2008 reflects no gain or loss on the sale of assets, compared to a gain of $4,000 attributable to the sale of miscellaneous office furniture and equipment in the same quarter of 2007. We reported a net loss of $19,000 for the third quarter 2008, compared to a net loss of $106, 000 for the same quarter of 2007. Results of Operations – Nine months ended September 30, 2008 and 2007 We had no revenues for the nine months ended September 30, 2008 compared to $165,000 for the nine months ended September 30, 2007. Revenues ceased with the Asset Sale, which was effective May 1, 2007. Correspondingly, there were no costs and expenses for the nine-month period ended September 30, 2008, compared to costs of $153,000 for the same nine-month period of 2007. General and administrative expenses decreased to $112,000 for the nine months ended September 30, 2008, from $469,000 for the nine months ended September 30, 2007.These expenses reflect the minimal costs required to maintain the corporate shell and include legal, accounting, and filing-related costs. Depreciation and amortization expense for the nine-month period ended September 30, 2008 totaled $1,000, compared to $26,000 for the same nine-month period of 2007.We sold substantially all of our operations equipment in the May 2007 Asset Sale, and we disposed of the remaining computer and office equipment in the first quarter of 2008. Net interest income for the nine-month period ended September 30, 2008 was $6,000, compared to $39,000 for the nine-month period ended September 30, 2007. Interest income in 2007 was earned prior to the August 9, 2007 distribution of funds to stockholders. The nine-month period ended September 30, 2008 reflects no gain or loss on the sale of assets, compared to a gain of $1,684,000 attributable to the Asset Sale in the same period of 2007. We reported a net loss of $107,000 for the nine months ended September 30, 2008, compared to a net gain of $1,243,000 for the nine months ended September 30, Financial Condition and Liquidity We had $253,000 in cash and cash equivalents at September 30, 2008, compared to $392,000 at December 31, 2007.Our working capital at September 30, 2008 was $247,000, compared to $354,000 at December 31, 2007. Cash used in operating activities was $139,000 for the first nine months of 2008, compared to $432,000 used for the same period of 2007. No cash was provided by investing activities for the nine months ended September 30, 2008, compared to $1,889,000 for the nine months ended September 30, 2007. No cash was used in financing activities for the nine months ended September 30, 2008, compared to $1,163,000 used in the nine months ended September 30, 2007 in the dividend to shareholders as a return of capital. -6- Summary of Critical Accounting Policies (a) Communications Equipment and Related Assets Communications equipment and related assets were recorded at cost.Depreciation was computed on a straight-line basis over the estimated useful lives of the assets ranging from two to five years for other fixed assets and five to ten years for base station and related equipment. (b) Other Assets Fees associated with obtaining Federal Communication Commission licenses for 450-470 MHz, 470-512 MHz and 800 MHz were capitalized as part of the cost of the licenses.Our licenses were amortized under the straight-line method for five- ten years. Item 3.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer and our Chief Financial Officer have evaluated the effectiveness of our disclosure controls and procedures as of September 30, 2008, and have concluded that as of that date, our disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized, and reported within the time periods specified by the SEC, and that material information relating to Champion is made known to management, including the Chief Executive Officer and Chief Financial Officer, particularly during the period when our periodic reports are being prepared. Changes in Internal Controls Based on the evaluation noted above, there were no material changes to our internal controls during the nine months ended September 30, 2008 that materially affected, or are reasonably likely to affect, Champion's internal control over financial reporting. -7- PART II. OTHER INFORMATION Item 6. EXHIBITS AND REPORTS ON FORM 8-K (a)Exhibits. 31.1Certification of Principal Executive Officer pursuant to Rule 13a-14(a)/15d-14(a). 31.2Certification of Principal Financial Officer pursuant to Rule 13a-14(a)/15d-14(a). 32.1Certification of Principal Executive Officer relating to Periodic Financial Report Pursuant to18 U.S.C. Section 1350. 32.2Certification of Principal Financial Officer relating to Periodic Financial Report Pursuant to18 U.S.C. Section 1350. -8- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CHAMPION COMMUNICATION SERVICES, INC. By: /s/ Albert F. Richmond Albert F. Richmond, Chairman, Chief Executive Officer and President By: /s/ Pamela R. Cooper Pamela R. Cooper Chief Financial Officer, Treasurer and
